Citation Nr: 1243417	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement a rate of payment in excess of 90 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from February 2001 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 administrative decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for benefits under the Post-9/11 GI bill and assigned a benefit level of 90 percent.

A review of the Virtual VA paperless claims processing system does not reveal documents pertinent to the claim on appeal.

The Veteran testified before the undersigned at a March 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's qualifying active duty service after September 10, 2001 totaled 1058 days.

2. The Veteran's DD Form 214 reflects that the separation authority was "MILPERSMAN (Military Personnel Manual) 1910-120," separation for the convenience of the government due to a physical or mental condition while the separation code was "JFV" indicating that the Veteran was separated due to a physical condition, not a disability, that interfered with the performance of duty .

3.  The Veteran's Department of Defense (DoD) data record shows that the Veteran's separation reason was for a Condition Interfering with Duty (CIWD).

4.  The evidence of record establishes that the Veteran was discharged from service due to a service connected disability, namely migraine headaches.


CONCLUSION OF LAW

The criteria for a rate of payment of 100 percent of the maximum amounts payable for educational assistance benefits under the Post-9/11 GI Bill have been met.  38 U.S.C. §§ 3311, 3313 (West 2002); 38 C.F.R. § 21.9640 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Given the Board's favorable disposition of the instant claim, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

Eligibility Percentage for Educational Assistance Claim

The Veteran contends that he was discharged from service due to a disability which is service connected, namely migraine headaches, and that he was therefore entitled to the 100 percent benefit level under the Post-9/11 GI bill.

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 90 percent with at least 30 months, but less than 36 months, of creditable active duty service and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service connected disability.  38 C.F.R. § 21.9640(a) (authority: 38 U.S.C. §§ 3311, 3313.) 

The Veteran's DD Form 214 indicates that he served from February 20, 2001 and August 3, 2004;  his active duty service after September 10, 2001 totaled 1058 days.  The separation authority was identified as "MILPERSMAN 1910-120," indicating that separation for the convenience of the government due to a physical or mental condition, while the separation code was identified as "JFV," indicating that separation was due to a physical condition, not a disability, that interfered with the performance of duty.

Service treatment records document numerous complaints of headaches and treatment for migraine headaches.  An October 2003 Abbreviated Limited Duty Medical Board Report contained a diagnosis of uncontrolled migraine headaches which were described as debilitating, triggered by exhaust fumes and not controlled with multiple medications.  The Veteran's duty was limited to include no shipboard duty.

A June 2004 Report of Medical History (RMH) reflected the Veteran's reports of severe headaches on an almost semi-daily basis.  The examiner noted that the Veteran should not be assigned to ship due to his chronic mixed headaches that were aggravated by fuel.

A July 2004 RMH contained the Veteran's reports of headaches on a semi-daily basis.  The examiner noted that Veteran had been found to have mixed headaches and that neurology found him to be fit for full duty.

A July 2004 Request for Separation Based on Physical Condition Not Amounting to a Disability, signed by the Veteran, indicated that he had requested a separation based on his chronic migraines.  He described this condition as severe and uncontrollable and stated that he was unable to perform his duties in any capacity due to the sharp smells of diesel fuel, oil and exhaust as well as the many cleaners used in service.

A March 2005 rating decision granted service connection for migraine headaches, effective August 4, 2004, the day following the Veteran's discharge from active duty.

An August 2009 DoD Data Record indicated that the Veteran's character of service was honorable and that his separation reason was CIWD.

During the March 2012 hearing, the Veteran testified that he had been discharged from service due to his migraine headaches.  He had been recommended for separation due to the severity of his headaches, how fast they reoccurred and the fact that they were uncorrectable.  His headaches prevented him from continuing his career in service.

Considering this record of evidence, the Board finds that the Veteran served on active duty for over 30 continuous days and was discharged from service due to a service connected disability.  Although the separation code on the Veteran's DD Form 214 indicated that he was separated due to a physical condition, not a disability, that interfered with the performance of duty, he was service connected for migraine headaches immediately after service discharge and had requested discharge due to such headaches in July 2004.  The August 2009 DoD Data Record also identified the separation reason as CIWD.  Therefore, the Board finds that the Veteran is entitled to an eligibility percentage for educational assistance of 100 percent under the Post-9/11 GI Bill.










(CONTINUED ON NEXT PAGE)
ORDER

An eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


